MEMORANDUM **
Filomeno Ulloa Ponce appeals from the district court’s judgment and challenges the 41-month sentence imposed following his guilty-plea conviction for being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ulloa Ponce contends that his sentence is substantively unreasonable because the district court failed to grant a departure on the ground that his criminal history category was overstated. The district court did not abuse its discretion in imposing Ulloa Ponce’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The sentence at the bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including the offense conduct and Ulloa Ponce’s extensive criminal history, which included seven felony convictions. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.